                INTERSTATE BAKERIES CORP
.     15 
357 NLRB No. 4 
Interstate Bakeries Corporation 
and
 Kirk Rammage 
 Teamsters Local Union No. 523, affiliated with Inter-
national Brotherhood of Teamsters
1 and Kirk 
Rammage.  
Cases 17ŒCAŒ023404 and 17ŒCBŒ
006146 
June 30, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER  AND PEARCE On October 31, 2006, Administrative Law Judge Ger-
ald A. Wacknov issued the attached decision.  The Gen-
eral Counsel and the Charging Party each filed excep-
tions and supporting briefs.  The Respondent Union filed 
an answering brief to the General Counsel™s and the 

Charging Party™s exceptions.  The Respondent Employer 
filed an answering brief to the Charging Party™s excep-
tions.
2 On September 25, 2008, the two sitting members of 
the Board issued a Decision 
and Order in this proceed-
ing, which is reported at 353 NLRB 122 (2008).
3  In that 
decision, the Board found that the Respondent Employer 
violated Section 8(a)(3) a
nd (1) and the Respondent Un-
ion violated Section 8(b)(1)(A) and (2) by agreeing to 

endtail, rather than dovetail, the seniority of Charging 
Party Kirk Rammage, following the merger of two repre-
sented units and the inclusion of the previously unrepre-

sented Rammage in the merged unit. 
Thereafter, the Respondent Union filed a petition for 
review in the United States Court of Appeals for the 

Tenth Circuit, and the General Counsel filed a cross-
application for enforcement.  On December 22, 2009, the 
Court of Appeals for the Tenth Circuit enforced the 
Board™s Order.  590 F.3d 849 (10th Cir. 2009).  The Re-
spondent Union then petitioned the United States Su-

preme Court for a writ of certiorari.  On June 17, 2010, 
the United States Supreme Cour
t issued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, hold-
ing that under Section 3(b) of the Act, in order to exer-
                                                           
1 We have amended the caption to reflect the disaffiliation of the In-
ternational Brotherhood of Teamsters 
from the AFLŒCIO effective July 
25, 2005. 
2 No exceptions were filed to the 
judge™s finding that the Respondent 
Employer violated Sec. 8(a)(1) 
by advising Charging Party Kirk 
Rammage that he would have to join the Union as a condition of con-
tinued employment. 
3 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
cise the delegated authority of the Board, a delegee group 
of at least three members must be maintained.  Thereaf-
ter, on October 4, 2010, the United States Supreme Court 
granted the petition for writ 
of certiorari, vacated the 
court of appeals judgment, and remanded this case to the 
court of appeals.
4  On October 29, 2010, the court of ap-
peals vacated the Board™s Order and remanded the case 

to the Board for further proceedings.
5  Subsequently, the 
Respondent Union filed a supplemental brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
6   The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions only 
to the extent consistent with this Decision and Order.
7  Our rationale for so holding is set forth below. 
The judge found that the Respondent Union and the 
Respondent Employer did not vi
olate the Act by agreeing to endtail, rather than dovetail, the seniority of Charging 
Party Rammage, following the 
merger of two represented 
units and the inclusion of the previously unrepresented 

Rammage in the merged unit.  For the following reasons, 
we disagree with the judge 
and find that the Respondent 
Employer violated Section 8(a)(3) and (1) and the Re-

spondent Union violated Section 8(b)(1)(A) and 8(b)(2), 
as alleged. I.  BACKGROUND
 The Employer manufactures and distributes bakery 
products under various names, including Dolly Madison, 
Hostess, and Wonder Bread.  Until late 2005, the Em-

ployer™s sales routes were structured along product lines.  
Some of the route representatives were assigned to sell 
and deliver only Dolly Madison products, while others 
were assigned Hostess and Wonder Bread products.  The 
Union has historically represented the Dolly Madison 

and the Wonder Bread/Hostess sales representatives in 
separate units with separate collective-bargaining agree-
ments.  The Dolly Madison contract, covering employees 

in Tulsa and Muskogee, Oklahoma, ran from July 7, 
                                                           
4 131 S.Ct. 109 (2010). 
5 624 F.3d 1321 (10th Cir. 2010). 
6 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes the remaining memb
er who participated in the origi-
nal decision.  Furthermore, under the Board™s standard procedures 
applicable to all cases assigned to a panel, the Board member not as-

signed to the panel had the opportunity to participate in the adjudication 
of this case at any time up to the issuance of this decision. 
7 In accordance with our decision in 
Kentucky River Medical Center
, 356 NLRB 6 (2010), we shall require that backpay shall be paid with 
interest compounded on a daily basis.  We shall also provide for the 
posting of the notices
 in accord with 
J. Picini Flooring
, 356 NLRB 11 
(2010). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 162002, through November 5, 2005.  The Wonder 
Bread/Hostess contract, covering sales representatives in 
Tulsa, Bartlesville, Ponca City, Woodward, Stillwell, and 
Enid, Oklahoma, ran from August 19, 2001, through Au-

gust 19, 2006. 
Kirk Rammage, the Charging
 Party, has been a Dolly 
Madison sales representative for the Employer for about 

15 years, beginning before the Employer purchased the 
Wonder Bread/Hostess product lines.  Rammage was 
based in Ponca City, Oklahoma, where he originally 

worked by himself from a Dolly Madison warehouse.  
Then, after the Employer™s 1996Œ1997
8 acquisition of 
Wonder Bread/Hostess, and 
for cost-saving reasons, 
Rammage was moved to the Wonder Bread/Hostess 
warehouse in Ponca City.  Un
like the Ponca City Wonder 
Bread/Hostess sales representatives based at that facility, 
however, he continued delivering and selling only Dolly 
Madison products.  Rammage was not included in either 

of the bargaining units.  Rammage was considered by the 
Employer to be an unrepresented employee, and he re-
ceived company benefits rather than the benefits provid-

ed under either union contract. 
Sometime before November 2005, the Employer de-
cided to consolidate routes: all sales representatives 

would deliver and sell all products, and there would be 
no differentiation between Dolly Madison and Wonder 
Bread/Hostess routes.  In 
early November 2005, Randy 
Campbell, the president of the Union, met with various 
representatives of the Employer,
 and they agreed that the 
Dolly Madison and Wonder Bread/Hostess units would 

be merged.
9  The Dolly Madison contract, which was set 
to expire, would not be renewed, and the employees cov-
ered by it would be dovetailed according to unit seniority 
with the Wonder 
Bread/Hostess sales representatives, 
whose contract would remain 
in effect as the sole con-
tract.  In addition, the partie
s agreed that one Ponca City 
route would be eliminated. 
During that discussion, Mike
 Stewart, one of the Em-
ployer™s senior managers, informed the Union of 
Rammage™s employment at Ponca City and that he had 
not been included in either
 unit.  The Union was previ-
ously unaware of Rammage.  The parties agreed that 
Rammage should be included in the merged unit, and 
they discussed where he woul
d be placed on the seniority 
roster. 
Although Rammage had no unit seniority, he had the 
most company seniority of any sales representative based 

                                                           
8 The judge inadvertently stated 
that the acquisition occurred in 
1977. 
9 The Muskogee employees, part of the Dolly Madison unit, were to 
be transferred to a different unit an
d were no longer to be represented 
by the Union. 
in Ponca City.  The Employer considered him to be its 
best Ponca City employee and did not want to lose him.  
Accordingly, it proposed that Rammage be dovetailed 
into the merged unit according 
to his company seniority.  
Union President Campbell refused, stating that the Un-
ion™s duty of fair represen
tation to the employees it rep-
resented would be breached if the Union allowed that to 

occur.  Campbell insisted th
at Rammage be placed at the 
bottom of the merged unit™s seniority roster, beginning 
on the date he entered the unit.  Ultimately, the Employer 

agreed. 
Subsequently, Division Manager Rodney Roberts, 
Rammage™s supervisor, inform
ed him that the Employer 
and the Union had decided to use ﬁunion seniorityﬂ for 
route bidding and vacation scheduling.  In mid-

December 2005, Roberts told Rammage that the route of 
one of the Ponca City sales representatives, Terry Tyler, 
was to be eliminated and that Tyler had exercised his 

contractual option to bump Rammage in accordance with 
ﬁunion seniority.ﬂ  Rammage continued working in Pon-
ca City until about January 12, 2006, when Sales Manag-

er Kirk Summers gave Rammage the option of working 
as a sales representative out of
 the Bartlesville terminal if 
he wanted to have a job.  Summers told Rammage that he 

was one of his best men and he did not want to lose him.  
Rammage ultimately accepted 
the Bartlesville position, 
which required him to commute over 70 miles each way. 
II.  JUDGE
™S DECISION AND EXCEPTIONS
 The judge found that the Respondent Employer violat-
ed Section 8(a)(1) of the Ac
t by advising Rammage that 
he would have to join the Union as a condition of em-
ployment.  No exceptions were filed to that finding.  The 
judge concluded, however, that neither the Respondent 
Employer nor the Respondent Union violated the Act by 
agreeing to endtail Rammage™s seniority. 
The judge relied on 
Riser Foods, Inc.,
 309 NLRB 635 
(1992).  In that case, which involved the merger of two 
employers, the Board held that a union, having a duty of 

fair representation toward bargaining unit employees, did 
not violate the Act by doveta
iling the seniority of em-
ployees it had represented in different units prior to the 

merger, but endtailing employees it had not formerly 
represented who became unit employees as a result of the 
merger.  The Board found that the union had no duty of 

fair representation to those employees that it did not yet 
represent.  The judge rejected the General Counsel™s con-
tention that 
Riser
 is distinguishable because it was a duty 
of fair representation case. 
The judge declined to apply 
Whiting Milk Corp.
, 145 
NLRB 1035 (1964), enf. denied 342 F.2d 8 (1st Cir. 

1965), on which the General Counsel and the Charging 
Party had relied.  In that case, the Board held that it was 
            INTERSTATE BAKERIES CORP
.                   17 
unlawful in a unit merger situation to endtail employees 
who were not formerly represented by any union, while 
dovetailing employees represented in different units by 
the same local union.  While acknowledging that 
Whiting 
Milk was ﬁanalogous if not iden
ticalﬂ to the instant case, 
the judge asserted that th
e Board ﬁseemsﬂ to have 
ﬁobliquelyﬂ overruled 
Whiting Milk
 in 
Stage Employees
 IATSE Local 659 (MPO-TV)
, 197 NLRB 1187, 1189 fn. 
8 (1972), enfd. mem. 477 F.2d 450 (D.C. Cir. 1973), 
cert. denied 414 U.S. 1157 (1974).  He further concluded 

that because the Board in 
Riser
 did not ﬁdistinguish or 
even mention 
Whiting Milk
,ﬂ10 the Board ﬁprefers its 
more current 
Riser analysisﬂ ﬁto the extent the Board™s 
holding in 
Whiting Milk
 is inconsistent with 
Riser.ﬂ  Ap-
plying 
Riser, the judge dismissed the endtailing com-
plaint allegations against both the Respondent Union and 
the Respondent Employer. 
In their exceptions, the General Counsel and the 
Charging Party contend, in essence, that 
Whiting Milk 
is 
controlling precedent and that it compels a finding that 
the Employer and the Union violated the Act by endtail-

ing Rammage. 
III.  ANALYSIS
 The Board has drawn a clear distinction between dis-
crimination based on 
unit
 seniority and that based on 
union
 seniority.  A union and an employer do not dis-
criminate in a manner prohibited by the Act by contract-

ing to vest certain employment rights based on seniority 
in a represented unit.  Nor do the parties to a collective-
bargaining agreement engage in unlawful discrimination 

by placing a single employee or a group of employees 
hired or merged into the unit at the end of the seniority 
list on the grounds that they lacked seniority in the unit.  
ﬁIt is settled,ﬂ the Board has held, ﬁthat a bargaining rep-
resentative for the employees of a particular unit has the 

right to give an inferior seniority ranking to employees 
transferred from another unit.ﬂ  
General Drivers & Help-
ers Local 229 (Associated Transport)
, 185 NLRB 631, 
631 (1970).  In short, ﬁa union may lawfully insist on the 
endtailing of new bargaining unit employees™ seniority 
when it is based on unit rather than union considera-

tions.ﬂ  
Riser Foods, 
supra, 309 NLRB at 636.  
What is unlawful under the Act is for such parties to 
place employees at the end of the seniority list because 

they were unrepresented by a particular union or any 
union in their prior employment.  That is the form of 
discrimination which was at issue in 
Whiting Milk
.  In 
that case, the contract provided for the dovetailing of 
seniority in the event of merger with ﬁanother Union 
                                                           
10 The judge in 
Riser
 extensively discussed and distinguished 
Whit-
ing. Company.ﬂ  Id., 145 NLRB at 1036.  The Board found 
that ﬁ[t]he term ‚Union Company™ is construed by the 
parties as meaning an employer whose employees have 
been represented by the Resp
ondent Union.ﬂ  Id.  Thus, 
the Board found that the selection of employees for 
layoff based on endtailed seniority ﬁwas substantially 
related to their earlier lack of membership in the Union.ﬂ  

Id. at 1037.  The same is true in other cases in which the 
Board found endtailing unlawful.  See 
Woodlawn Farm 
Dairy Co.
, 162 NLRB 48, 50 (1966) (ﬁThis sentence [of 
the contract], on its face, a
ffords preferential treatment to 
employees of new branches or plants who are Local 869 
members and discriminates against those who are not.ﬂ); 
Teamsters Local 435 (Super Valu, Inc.)
, 317 NLRB 617, 
617 fn. 3 (1995) (ﬁthe unions advocated granting less 

seniority to one of the employee groups on the impermis-
sible basis that the employees in that group had not been 
represented by a union as long as the employees in the 

other group.ﬂ); 
Teamsters Local 480 (Hilton D. Wall)
, 167 NLRB 920, 920 fn. 1 (1967) (agreement provided 
that Wall would be placed on the bottom of the seniority 

list ﬁbecause employees of Cookeville Motor Lines had 
not been represented by a labor organizationﬂ). 
The judge in this case found that the Respondents dis-
criminated based on unit rather than union seniority.  The 
judge found: 
 There is no record evidence that the Union has either 

said anything or done anything that could be deemed to 
be inconsistent with [Union President] Campbell™s ex-

press rationale for the Union™s treatment of Rammage 
as a new unit employee. Additionally, it is significant 
that the Union has always been highly protective of 
continuous unit seniority and has required unit mem-
bers, who had left the unit to take supervisory positions, 

to return to the unit at the bottom of the seniority list 
because they had forfeited their prior unit seniority. 
 That analysis is flawed b
ecause it fails to recognize 
that neither unit continued to exist, as before, once the 
Employer and the Union discontinued the Dolly Madison 

unit and merged all of the sales representatives into a 
single unit under the Wonder 
Bread/Hostess agreement. 
That circumstance is significant.  If the units had never 
been merged and Rammage had worked for another em-
ployer and been placed into one of the units after Re-
spondent Interstate purchased his employer, the Re-

spondents could lawfully have placed him at the end of 
the seniority list if they had done so based on his lack of 
unit seniority, i.e., without regard to whether he was pre-

viously represented or unrepresented.  But, here, the 
units were merged, and the parties did not preserve unit 
seniority in either unit.  Indeed, the Union abandoned the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 18principle of protecting the seniority of the Wonder 
Bread/Hostess unit when it agreed to dovetail the previ-
ously represented Dolly Madison employees. 
The only difference between Rammage and those em-
ployees in regard to unit seniority was that he had 
not been previously represented by the Union.  Moreover, 
the Dolly Madison contract had defined ﬁSeniorityﬂ 

simply as ﬁlength of conti
nued service with the compa-
nyﬂ (Rammage had more service than any other Ponca 
City sales representative) and had further provided that 

seniority as so defined should govern in the event of 
layoff and resulting bumping.  Under these circumstanc-
es, we find that the parties did not endtail Rammage in 
order to protect unit seniority but in order to protect un-
ion seniority.
11 Having made that finding, we nevertheless observe 
that the administrative law judge™s decision in 
Hilton D. 
Wall and the Court of Appeals™
 decision overturning our 
Whiting Milk 
decision, NLRB v. Whiting Milk Corp
., 342 
F.2d 8 (1st Cir. 1965), suggest another lawful distinction 
that might have been drawn in merging the two units and 

integrating Rammage into the two existing, collectively-
bargained seniority systems: that between employees 
with preexisting, enforceabl
e seniority rights and em-
ployees without such rights.  In 
Hilton D. Wall
, the 
Board™s finding of unlawful discrimination was based on 
the judge™s factual finding:  ﬁOn this record, I am con-

vinced that Local 480™s conduct herein was based not on 
the existence or nonexistence of formal seniority rights 
but on the existence or none
xistence of prior representa-
tion by (1) locals of the International with which Local 
480 was affiliated, or (2) any other labor organization.ﬂ 
Id. at 923Œ924.  Similarly, the First Circuit in 
Whiting 
Milk reversed the Board on the grounds that the employ-
ees™ nonunion status was simply a proxy for lack of en-

forceable seniority rights.  ﬁAs non-union men,ﬂ the First 
Circuit reasoned, ﬁthey had no seniority rights for that is 
                                                           
11 Although not determinative, 
Division Manager Roberts™s 
postmerger statements to Rammage 
that the parties had decided to 
abide by ﬁunion seniorityﬂ are consistent with our finding a violation 
here. 
Riser Foods, Inc
., supra, is not to the contrary.  
Riser
, unlike this case, was pleaded as a violation of the union™s duty of fair representa-
tion.  The Board rejected that theory on the grounds that at the time the 
union agreed to the endtailing, the 
endtailed employee
s were not yet 
part of the unit and thus the union owed them no duty of fair represen-
tation.  309 NLRB at 636.  Moreover, even assuming such a duty exist-
ed, the Board found that the union™s contract with the premerger em-

ployer had a successorship clause 
that was binding on the new employ-
er.  Therefore, the Board found that
 the union had a duty to enforce that 
clause in order to protect the senior
ity of the formerly represented em-
ployees.  Id.  For this reason as well as those in our discussion of 
Whit-
ing Milk above, we reject the judge™s suggestions that 
Riser overruled 
Whiting Milk 
sub silentio. 
not an incident of employment, like the right to a reason-
ably safe place to work.  ‚Seniority arises only out of 
contract or statute™ and ‚The seniority principle is con-
fined almost exclusively to unionized industry.™ﬂ  342 

F.2d at 10 (quoting 
Trailmobile Co. v. Whirls
, 331 U.S. 
40, 53 (1947)). 
While, for the reasons explained above, we do not ful-
ly accept the First Circuit™s logi
c, it suggests that parties 
do not unlawfully discriminate by respecting preexisting, 
enforceable seniority rights (u
sually, if not necessarily,
12 linked to union representation), but not simple length of 
service not linked to any enforceable employment rights.  
Thus, it is arguable that the Respondents here might law-
fully have sought to preserve existing seniority rights just 
as they might lawfully have sought to preserve existing 

wage rates (even if the represented employees had higher 
or lower wages than the unrepresented employee).  That 
is, they might lawfully have agreed that all employees 

would retain any preexisting enforceable seniority 
rights.
13  But that is not the rationale they offered for 
their treatment of Rammage. 
The Union was legitimately concerned about its duty 
to the employees it already represented.  Nevertheless, 
Whiting Milk,
 Woodlawn Farm Dairy
, Super Valu
, and 
Hilton D. Wall
 all hold that, in the context of a unit mer-
ger, a union and an employer are not lawfully permitted 
to discriminate against all or, as in this case, some of the 

merged employees on the basis of their previously unrep-
resented status.  Accordingly, we find that the Respond-
ents violated the Act by agreeing to endtail Rammage on 

the unit seniority list, permitting Rammage to be bumped 
from his job at the Ponca City facility, and transferring 
Rammage to a job at the Bar
tlesville facility, all because 
he was not previously represented by the Union. 
AMENDED 
CONCLUSIONS OF 
LAW 1.  The Respondent Employer is an employer engaged 
in commerce within 
the meaning of Section 2(2), (6), and 
(7) of the Act. 
2.  The Respondent Union is a labor organization with-
in the meaning of Section 2(5) of the Act. 
3.  The Respondent Employer has violated Section 
8(a)(1) by telling Charging Party Kirk Rammage that he 
would have to join the Union as a condition of continued 
                                                           
12 As the Court noted in 
Whiting Milk
, ﬁ[a] different situation which 
we need not consider might be 
presented had White Brothers™ non-
union Hyannis employees individu
ally bargained for and obtained 
‚vested™ seniority rights which were
 superseded or cancelled by [the 
challenged clause].ﬂ  342 F.2d at 11 fn. 6. 
13 We do not believe, as suggested by the First Circuit in 
Whiting 
Milk, that previously represented status can be used as a proxy for 
enforceable seniority rights.  We t
hus continue to follow our own hold-
ing in Whiting Milk
 as explained above. 
            INTERSTATE BAKERIES CORP
.                   19 
employment and that he lost 
his seniority because he was 
not previously represented by the Respondent Union. 
4.  The Respondent Employer has violated Section 
8(a)(3) and (1) by agreeing with the Respondent Union 

to endtail Charging Party Kirk Rammage on the unit sen-
iority list, endtailing Rammage
 on the unit seniority list, 
permitting Rammage to be bumped from his job at the 

Ponca City facility, and transferring Rammage to a job at 
the Bartlesville facility, because he was not previously 
represented by the Union. 
5.  The Respondent Union has violated Section 
8(b)(1)(A) and (2) by demanding that Respondent Em-
ployer endtail Rammage on the unit seniority list, agree-
ing with Respondent Employer to discriminate against 
Kirk Rammage with respect to seniority, on the basis of 

his prior lack of membership in, or representation by, the 
Respondent Union, permitting Respondent Employer to 
endtail Rammage on the unit seniority list, permitting 

Rammage to be bump
ed from his job at the Ponca City 
facility, and permitting Rammage to be transferred to a 
job at the Bartlesville facility based on his placement on 

the unit seniority list. 
6.  The above unfair labo
r practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent Employer and the 
Respondent Union violated S
ection 8(a)(3) and (1) and 
Section 8(b)(1)(A) and (2), 
respectively, we shall order 
the Respondents to cease and 
desist from such conduct 
and to take certain affirmativ
e action designed to effectu-
ate the purposes of the Act.  We shall order the Respond-
ents to credit Rammage with unit seniority based on the 
length of his employment with the Respondent Employ-
er.  The Respondent Employer shall be ordered to give 
Rammage the opportunity that he did not have when the 

units merged to bid on a route based on that seniority, 
and award Rammage the route to which he would have 
been entitled by his bid.  The Respondent Union shall be 

ordered to notify Rammage and the Respondent Employ-
er in writing that it has no objection to the dovetailing of 
Rammage™s seniority based on the length of his employ-

ment with the Respondent Employer, to allowing 
Rammage to bid on a route based on that seniority, or to 
awarding Rammage the route to which he would have 

been entitled by his bid.  We shall also order the Re-
spondents, jointly and severally, to make Rammage 
whole for any losses suffered as a result of the discrimi-

nation against him.  Backpay shall be computed in the 
manner prescribed in 
F. W. Woolworth
, 90 NLRB 289 
(1950), with interest compounded on a daily basis as 

prescribed in 
New Horizons
, 283 NLRB 1173 (1987), 
and Kentucky River Medical Center
, supra, 356 NLRB 6.  
The Respondents shall also be ordered to grant Rammage 
any other rights and privileges to which he would have 
been entitled absent the discrimination against him. 
ORDER 
The National Labor Relations Board orders that 
A.  The Respondent Employer, Interstate Bakeries 
Corporation, Kansas City, Mi
ssouri, its officers, agents, 
successors, and assigns, shall 
1.  Cease and desist from 
(a) Telling employees that joining the Union is a con-
dition of employment or that 
they lost seniority because 
they were not previously represented by the Respondent 
Union. 
(b) Entering into, maintaining, or giving effect to any 
agreement with Teamsters Local Union No. 523, affiliat-

ed with International Brotherhood of Teamsters, which 
discriminates against Kirk Rammage or any employee 
with respect to seniority, on the basis of his prior lack of 

membership in, or representation by a labor organization. 
(c) Discriminatorily endtailing Rammage on the unit 
seniority list, permitting Rammage to be bumped from 

his job at the Ponca City facility, and transferring 
Rammage to a job at the Bar
tlesville facility, because he 
was not previously represented by the Union. 
(d) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of their 
Section 7 rights. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Credit Rammage with unit seniority based on the 
length of his employment with the Respondent Employ-
er, give Rammage the opportunity to bid on a route based 
on that seniority, award Rammage the route to which he 
would have been entitled by his bid, and grant him any 
other rights and privileges to which he would have been 

entitled absent the discrimination against him. 
(b) Jointly and severally with the Respondent Union, 
make Rammage whole for any losses suffered as a result 

of the discrimination against him, in the manner set forth 
in the remedy section of this decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful loss of 
Rammage™s seniority, his bumping from the Ponca City 
facility, and his transfer to 
Bartlesville, and, within 3 
days thereafter, notify him in
 writing that this has been 
done and that the unlawful conduct will not be used 
against him in any way. 
(d) Preserve and, within 14 days of a request or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, time cards, personnel rec-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 20ords and reports, and all other records, including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amou
nts due under the terms of 
this Order. 
(e) Within 14 days after service by the Region, post at 
its facilities covered by the 2001Œ2006 Wonder 
Bread/Hostess contract, copi
es of the attached notice 
marked ﬁAppendix A.ﬂ
14  Copies of the notice, on forms 
provided by the Regional Director for Region 17, after 
being signed by the Respondent Employer™s authorized 

representative, shall be posted by the Respondent Em-
ployer and maintained for 60 consecutive days in con-
spicuous places including all places where notices to 
employees are customarily post
ed.  In addition to physi-
cal posting of paper notices, notices shall be distributed 

electronically, such as by ema
il, posting on an intranet or 
an internet site, and/or othe
r electronic means, if the Re-
spondent Employer customarily communicates with its 

employees by such means.  Reasonable steps shall be 
taken by the Respondent Empl
oyer to ensure that the 
notices are not altered, defaced, or covered by any other 

material.  In the event that
, during the pendency of these 
proceedings, the Respondent Employer has gone out of 
business or closed the facilities involved in these pro-

ceedings, the Respondent Empl
oyer shall duplicate and 
mail, at its own expense, a copy of the notice to all em-
ployees employed by the Respondent Employer since 

November 2005. 
(f) Post at the same places
 and under the same condi-
tions as set forth above, as soon as forwarded by the Re-

gional Director, copies of the attached notice marked 
ﬁAppendix B.ﬂ 
(g) Sign and return to the Regional Director for Region 
17, sufficient signed copies of ﬁAppendix Aﬂ for posting 
by the Respondent Union at its business offices and 

meeting halls, where notices to employees and members 
are customarily posted. 
(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official, on a form provided by the Region, 
attesting to steps that the Respondent Employer has taken 

to comply. 
B.  The Respondent Union, Teamsters Local Union 
No. 523, affiliated with International Brotherhood of 

Teamsters, its officers, agents, and representatives, shall 
1.  Cease and desist from 
                                                           
14 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
(a) Entering into, maintaining, or giving effect to any 
agreement with Interstate Bakeries Corporation, which 
discriminates against Kirk Rammage or any employee 
with respect to seniority, on the basis of his prior lack of 

membership in, or representation by, a labor organiza-
tion. 
(b) Causing or attempting to cause Interstate Bakeries 
Corporation to deprive employees of seniority rights be-
cause of their lack of member
ship in or representation by 
the Respondent Union or any other labor organization. 
(c) Discriminatorily demanding that Respondent Em-
ployer endtail Rammage on the unit seniority list, permit-
ting Respondent Employer to endtail Rammage on the 
unit seniority list, permitting Rammage to be bumped 
from his job at the Ponca City facility, and permitting 

Rammage to be transferred to a job at the Bartlesville 
facility, because he was not previously represented by 
the Union. 
(d) In any like or related manner restraining or coerc-
ing employees in the exercise
 of their Section 7 rights. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Credit Rammage with unit seniority based on the 
length of his employment with the Respondent Employer 

and grant him any other rights and privileges to which he 
would have been entitled absent the discrimination 
against him. 
(b) Notify Interstate Bakeries Corporation and 
Rammage in writing that it has no objection to the dove-
tailing of Rammage™s seniority, to allowing Rammage to 

bid on a route based on that seniority, and to awarding 
Rammage the route to which he would have been entitled 
by his bid. 
(c) Jointly and severally with the Respondent Employ-
er, make Rammage whole for any losses suffered as a 

result of the discrimination against him, in the manner set 
forth in the remedy section of this decision. 
(d) Within 14 days after service by the Region, post at 
its business offices and meeting halls, copies of the at-
tached notice marked ﬁAppendix B.ﬂ
15  Copies of the 
notice, on forms provided by the Regional Director for 

Region 17, after being signed by the Respondent Union™s 
authorized representative, shall be posted by the Re-
spondent Union and maintained for 60 consecutive days 

in conspicuous places includi
ng all places where notices 
to employees and members are customarily posted.  In 
addition to physical posting of paper notices, notices 

shall be distributed electronically, such as by email, post-
ing on an intranet or an internet site, and/or other elec-
tronic means, if the Respondent Union customarily 

                                                           
15 See fn. 14, supra. 
            INTERSTATE BAKERIES CORP
.                   21 
communicates with its employees and members by such 
means.  Reasonable steps sh
all be taken by the Respond-
ent Union to ensure that the notices are not altered, de-
faced, or covered by any other material. 
(e) Post at the same places
 and under the same condi-
tions as set forth above, as soon as forwarded by the Re-
gional Director, copies of the attached notice marked 

ﬁAppendix A.ﬂ 
(f) Sign and return to the Regional Director for Region 
17 sufficient copies of ﬁAppendix Bﬂ for posting by the 

Respondent Employer at its facilities covered by the 
2001Œ2006 Wonder Bread/Hostess contract, where no-
tices to employees are customarily posted. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official, on a form provided by the Region, 
attesting to steps that the Respondent Union has taken to 
comply. 
APPENDIX A 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT tell employees that joining Teamsters 
Local Union No. 523, affiliated with International Broth-
erhood of Teamsters (the Union) is a condition of em-

ployment or that they lost 
seniority because they were 
not previously represented by the Union. 
WE WILL NOT enter into, maintain, or give effect to any 
agreement with the Union, which discriminates against 
Kirk Rammage or any employee with respect to seniori-
ty, on the basis of his prior lack of membership in, or 

representation by a labor organization. 
WE WILL NOT discriminatorily endtail Kirk Rammage 
on the unit seniority list, permit Rammage to be bumped 

from his job at the Ponca City facility, or transfer 
Rammage to a job at the Bar
tlesville facility, because he 
was not previously represented by the Union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce any 
of you in the exercise of 
your rights set forth above. 
WE WILL credit Kirk Rammage with unit seniority 
based on the length of his employment with us, 
WE WILL
 give him the opportunity to bid on a route based on that 
seniority, 
WE WILL
 award him the route to which he 
would have been entitled by his bid, and 
WE WILL
 grant 
him any other rights and privileges to which he would 
have been entitled absent the discrimination against him. 
WE WILL, jointly and severally with the Union, make 
Kirk Rammage whole for any losses suffered as a result 
of the discrimination against him, with interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful loss of Rammage™s seniority, his bumping from the 
Ponca City facility, and his transfer to Bartlesville, and, 
within 3 days thereafter, 
WE WILL
 notify him in writing 
that this has been done and th
at the unlawful conduct will 
not be used against him in any way. 
 INTERSTATE BAKERIES 
CORPORATION
 APPENDIX B 
NOTICE TO EMPLOYEES 
AND MEMBERS POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with your em-
ployer on your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT enter into, maintain, or give effect to 
any agreement with Intersta
te Bakeries Corporation, 
which discriminates against Kirk Rammage or any em-
ployee with respect to seniority, on the basis of his prior 
lack of membership in, or representation by a labor or-

ganization. 
WE WILL NOT cause or attempt to cause Interstate Bak-
eries Corporation (the Employer) to deprive employees 

of seniority rights because of 
their lack of membership in 
or representation by us or any other labor organization. 
WE WILL NOT discriminatorily demand that the Em-
ployer endtail Rammage on the unit seniority list, permit 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 22the Employer to endtail Rammage on the unit seniority 
list, permit Rammage to be bumped from his job at the 
Ponca City facility, or permit Rammage to be transferred 
to a job at the Bartlesville 
facility, because he was not 
previously represented by us. 
WE WILL NOT in any like or related manner restrain or 
coerce any of you in the exercise of your rights set forth 

above. WE WILL credit Rammage with unit seniority based on 
the length of his employment with the Employer and 

grant him any other rights and privileges to which he 
would have been entitled absent the discrimination 
against him. 
WE WILL notify Interstate Bakeries Corporation and 
Kirk Rammage in writing that we have no objection to 

the dovetailing of Rammage™s seniority, to allowing 
Rammage to bid on a route based on that seniority, and 
to awarding Rammage the route to which he would have 

been entitled by his bid. 
WE WILL, jointly and severally with the Employer, 
make Kirk Rammage whole for 
any losses suffered as a 
result of the discrimination against him, plus interest. 
 TEAMSTERS LOCAL 
UNION NO. 523, AFFILIATED 
WITH INTERNATIONAL BROTHERHOOD OF 
TEAMSTERS  Michael Werner, Esq.,
 for the General Counsel. 
Gregory D. Ballew, Esq. (Fisher & Phillips, LLP), 
of Kansas 
City, Missouri, for the Respondent Employer. 
Steven R. Hickman, Esq. (Fra
sier, Frasier & Hickman, LLP),
 of Tulsa, Oklahoma, for the Respondent Union. 
John C. Scully, Esq
., National Right to Work Legal Defense 
Foundation, Inc.,
 of Springfield, Virginia, for the Charging 
Party. 
DECISION 
STATEMENT OF THE 
CASE GERALD A. WACKNOV
, Administrative Law Judge. Pursuant 
to notice a hearing in this matter was held before me in Tulsa, 
Oklahoma, on August 15, 2006. The charges were filed by Kirk 
Rammage, an individual, on Ja
nuary 13, 2006. An amended 
charge in Case 17ŒCBŒ6146 was filed on April 25, 2006. 
Thereafter, on April 28, 2006, the Regional Director for Region 
17 of the National Labor Relations Board (Board) issued a 

complaint and notice of hearing al
leging violations by Interstate 
Bakeries Corporation (Respondent
 Employer or Employer) of 
Section 8(a)(3) and (1) of th
e National Labor Relations Act 
(Act), and by Teamsters Local 
Union No. 523, affiliated with 
International Brotherhood of 
Teamsters, AFLŒCIO (Respond-
ent Union or Union) of Section 8(b)(1)(A) and (2) of the Act. 
The Employer and Union, in their answers to the complaint, 
duly filed, deny that they have
 violated the Act as alleged. 
The parties were afforded a full opportunity to be heard, to 
call, examine, and cross-examine witnesses, and to introduce 
relevant evidence. Since the close of the hearing, briefs have 
been received from counsel fo
r the General Counsel (General 
Counsel), counsel for the Employ
er, counsel for the Union, and 
counsel for the Charging Party. On the entire record, and based 
on my observation of the witnesses and consideration of the 
briefs submitted, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 The Employer is a corporati
on with corporate headquarters 
in Kansas City, Missouri, and 
facilities throughout the United 
States including multiple facilities located in Oklahoma, and 
are engaged in the manufacture, distribution, and nonretail sale 

of baked goods. In the course and conduct of its business opera-
tions the Employer annually purchas
es and receives at its Okla-
homa facilities goods valued in excess of $50,000 directly from 
points outside the State of Okla
homa, and sells and ships goods 
valued in excess of $50,000 from 
its Oklahoma faci
lities direct-ly to points outside the State of Oklahoma. It is admitted and I 
find that the Respondent Employer 
is, and at all material times 
has been, an employer engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATION INVOLVED
 It is admitted, and I find that the Union is and at all times 
material herein has been a labor organization within the mean-
ing of Section 2(5) of the Act. 
III.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Issues 
The principal issue in this proceeding is whether the Union 
and Employer have discriminated against the Charging Party, 
Kirk Rammage, by agreeing to endtail rather than dovetail his 
seniority with the Employer. 
B.  Facts 
The Union and Employer were pa
rties to two separate collec-
tive-bargaining agreements covering certain employees at vari-
ous locations in Oklahoma. On
e contract, known as the Won-
der/Hostess contract, extended
 from August 19, 2001, through 
August 19, 2006. This contract c
overed various classifications 
of employees, including sales de
partment employees, known as 
sales representatives. The contra
ct provides that departmental 
seniority shall prevail, inter alia
, for selection of new jobs and 
for lay-off and recall. The c
ontract further provides that 
 In the event a route is eliminated, the Sales person affected 
shall be entitled to bid on the next open route in line of their 
seniority. In the event of route elimination, if the Route Sales 
person whose route is being elim
inated has seniority, he/she 
shall be entitled to displace the Route Sales person with the 
least seniority, which shall in tu
rn be entitled to displace the 
Sales person with the least seniority. 
 The other contract, known as 
the Dolly Madison contract, 
covered only sales representatives, and extended from July 7, 
2002, through November 5, 2005. 
This contract provides that, 
ﬁSeniority from length of continued service with the company 
            INTERSTATE BAKERIES CORP
.                   23 
shall prevail.ﬂ inter alia, for selection of new jobs and for lay-
off and recall, and contains a 
similar, but not identically-
worded seniority/bidding provision in the event of route elimi-
nation, namely, that the person w
hose route is be
ing eliminated 
may bump the employee with the least seniority. 
Kirk Rammage, the Charging Party, has been a Dolly Madi-
son sales representative for the Employer for nearly 15 years, 
beginning his employment prior to
 the time the Employer pur-
chased Wonder Bread/Hostess. 
Rammage was ba
sed in Ponca 
City, Oklahoma, where he worked out of a Dolly Madison fa-
cility. Then, after the 1977 acquis
ition, for cost-saving reasons, 
he was moved to the Wonder 
Bread/Hostess warehouse in Pon-
ca City. However, unlike th
e other Ponca City Wonder 
Bread/Hostess sales representati
ves, he continued delivering 
and selling only Dolly Madison 
products. As a result first of 
anomaly and inadvertence, and th
en by choice, he was not in-
cluded under either the Wonder/Hostess contract or the Dolly 
Madison contract: The three othe
r sales representatives at Pon-
ca City were covered under the 
Wonder/Hostess contract and 
sold and delivered Wonder Bread and Hostess products but not 
Dolly Madison products; and the 
Dolly Madison contract cov-
ered sales representatives who sold only Dolly Madison prod-
ucts in various locations but not in Ponca City.
1 This arrangement was fine with
 Rammage, as he either was 
not interested in being represented by the Union or did not un-
derstand that he could have reques
ted to be included in a collec-
tive-bargaining unit. He was considered by the Employer to be 
a nonunion employee, and as the 
union contract did not apply 
to him he was given company benefits rather than the benefits 
required under the union contract. 
Rodney Roberts, a division 
manager and Rammage™s 
supervisor, testified that the Employ-
er was also happy with this state of affairs because of the great-
er flexibility it afforded the Employer in dealing with 
Rammage. And apparently the 
Ponca City Wonder/Hostess 
sales representatives 
were not concerned with Rammage™s situ-
ation, as Dolly Madison sales representatives were not included 

in their collective-bargaining unit. Accordingly, neither 
Rammage, nor the Employer, nor the other Wonder/Hostess 
unit employees advised union re
presentatives of Rammage™s 
unique situation. Thus, over a pe
riod of many years, Rammage 
was not included within either unit. 
Sometime prior to November 2005, the Employer, for rea-
sons of cost savings and effici
ency, had decided to consolidate 
the routes so that all sales representatives would be delivering 
and selling all products, and ther
e would be no differentiation 
between Wonder Bread/Hostess 
routes and Dolly Madison 
routes. In early November, 200
5, Randy Campbell, president 
and principal officer of the Union, met with various representa-
tives of the Employer to discuss the matter and it was agreed 
that the Wonder/Hostess and Dolly Madison units would be 
merged. Accordingly, the Doll
y Madison contract, which was set to expire, would not be renewed, and the Tulsa sales repre-
                                                           
1 It appears that when the Union 
filed a petition to represent the Dol-
ly Madison sales representatives it was not known that the Employer 
had a sales representative, Rammage,
 based in Ponca City. Therefore, 
the Union was certified as the coll
ective-bargaining representative of 
Dolly Madison sales representatives only in Tulsa and Muskogee. 
sentatives under that contract would be dovetailed according to 
unit seniority with the Tulsa sales representatives under the 
Wonder/Hostess contract wh
ich remained in effect.
2 It was also 
made known to Campbell that sin
ce the routes were being re-
structured or consolidated, one
 Ponca City route was to be 
eliminated. 
During this discussion, according to Campbell, he was ad-
vised by Mike Stewart, senior 
manager, labor relations, of one 
sales representative, Rammage, 
who had not been included in 
either unit. As noted, prior to this occasion Campbell had not 
known that Rammage was even an employee. Both parties 
agreed that Rammage should be included within the merged 
unit, and his seniority placement 
within the unit was discussed. 
Although Rammage had no unit se
niority, he had the most 
company seniority of any sales representative in Ponca City; 
indeed, the Employer considered him to be its best Ponca City 
employee. The Employer did no
t want to lose Rammage, and 
proposed that Rammage be dovetailed into the merged unit 
according to his company seniority as he had no unit seniority. 
Campbell refused, stated that th
e Union™s duty of fair represen-
tation to the unit employees would be breached if this were 
allowed to occur, and insisted that Rammage™s unit seniority 
begin on the date he became incl
uded within the unit, that is, 
that he be endtailed.
3 Believing that it could not prevail if the 
matter went to arbitration, the Employer agreed to endtail 
Rammage. 
The parties entered into a ﬁSide Agreementﬂ dated Novem-
ber 16, 2005, memorializing thei
r agreement, inter alia, to 
dovetail the seniority of the uni
t employees. The side agree-
ment did not mention the verbal agreement reached concerning 
Rammage. 
Rammage testified that in mi
d-November 2005, apparently 
after the parties had entered into the aforementioned November 
16 ﬁSide Agreement,ﬂ he was to
ld by Division Manager Rob-
erts that the company and the union had decided to use ﬁunion 
seniorityﬂ for route bidding and vacation scheduling. 
Rammage testified that in mid-December 2005, Roberts told 
him that the route of one of the Ponca City sales representa-
tives, Terry Tyler, was to be eliminated and that Tyler had ex-
ercised his option to bump Rammage in accordance with ﬁun-
ion seniority.ﬂ Rammage asked Robe
rts to put that in writing, 
and Roberts did so as follows:
4  On Dec 19, 2005 Because of Union Contracts you will loose 

(sic) your Route. The Company & the Union has (sic) decided 
to use Union Seniority for Route Bidding. Terry who has to 
(sic) Union Seniority & whose Route has been cut has decid-
ed to bump you & take your Route. You will be an extra man 

Running Vacations & Riding with other Route men[.] 
                                                            
2 However, the Muskogee sales representatives under the Dolly 
Madison contract were transferred into a different local, Local 516, and 
were no longer represented by the Union. 
3 Rammage became a unit member on December 5, 2005, the date 
the two units were officially merged. 
4 This document was received into evidence as GC Exh. 11, but has 
not been included in the official e
xhibits. Therefore the wording of the 
document has been copied from the 
General Counsel™s brief. There is 
no dispute regarding its accuracy. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 24After Roberts handed Rammage
 the note, Rammage asked 
Roberts to explain ﬁwhy they ca
n do this to me,ﬂ and Roberts 
replied, according to Rammage, ﬁbecause I was not in the Un-
ion.ﬂ Rammage continued working in 
Ponca City until about Jan-
uary 12, 2006. On that day Kirk
 Summers, sales manager, in 
the presence of Roberts, gave him the option of working as a 
sales representative out of the Bartlesville terminal if he wanted 
to have a job, and told him th
at Rammage was one of his best 
men and he did not want to lose
 him. Rammage said he would 
talk with his wife about the offer.
5 According to Rammage, 
Summers told him, ﬁTwo or threeŠgosh, it was four or five 
different times, he mentioned that
 I would have to join the Un-
ion.ﬂ6 Rammage again asked Summe
rs, as he had asked Rob-
erts, why this was happening to 
him, and Summers said it was 
because he was not in the Union. On cross-examination, asked 
whether Summers had told him to ﬁgo seeﬂ the Union rather 
than to ﬁjoinﬂ the Union, 
Rammage answered, ﬁAbsolutely 
not.ﬂ Rammage testified that he di
d not ﬁfully understandﬂ the 
ﬁunion stuffﬂ that was being explained to him by Roberts and 
Summers, and kept asking why 
this was happening to him. 
During his conversation with Summers, Rammage claims that 
he still did not know he was a unit employee covered under the 
collective-bargaining agreement, stating, ﬁI did not know, at 
that time. I did not know what 
I had fallen under or nothing.ﬂ 
He stated that he never asked anyone if he was covered by any 
union agreement, and was never told by anyone that he was 
covered by a union contract. In 
fact, he claims that until the 
discussion on the record at the instant hearing, he had not 
known that he was covered under 
the union contract. And when 
asked, ﬁYou do realize that it is possible to be represented by 
the Teamsters without joining 
the Teamsters,ﬂ Rammage re-
plied, ﬁNot fully, I do not
 understand it at all.ﬂ 
Summers testified that he had several conversations with 
Rammage about the matter, and 
that either during a conversa-
tion with Rammage on November 21, 2005, or a second con-
versation with Rammage on January 12, 2006, he told 
Rammage he would no longer be 
covered by the company ben-
efits, but would be covered by the ﬁCollective Bargainingﬂ 
benefits, and further, that th
ere would be no more deductions 
from his paycheck for the Employ
er™s 401(k) plan, as he would 
now be covered under the Union™s 
pension plan as contained in 
the contract. 
On January 12, 2006, Summers
 offered Rammage the posi-
tion in Bartlesville, possibly rep
eating what he may have said 
on November 21, namely, that 
the position was covered by the 
benefits in the union contract, 
that he was no longer being cov-
ered by the company benefits, and that he would no longer be 
able to contribute to the company 401(k) plan. On direct exam-
ination, Summers did not unequi
vocally deny he told Rammage 
                                                           
5 Rammage did accept this position and is currently a unit employee 
working out the Bartlesville facility,
 requiring a commute of some 73 
miles each way from his home in Ponca City. 
6 The contract contains a maintenance of membership provision, re-
quiring that ﬁall present employees who are members of the Local 
Union on the effective date of this 
Agreement shall remain members of 
the Local Union in good standing as a condition of employment.ﬂ 
he would have to join the union, but the substance of his testi-
mony is that he was not supposed
 to tell employees this; rather 
his practice is to tell employees they must go down and talk to 
the Union, as required by the Union contract.
7  However, on 
cross-examination, Summers, when asked whether it was his 
understanding that Rammage ﬁneeded to join the union,ﬂ and 
ﬁhad an obligation to join the union,ﬂ answered affirmatively, 
stating, ﬁBecause he was going to a job that was covered by the 
Collective Bargaining Unit.ﬂ 
Roberts, who testified briefly about this January 12, 2006 
conversation between Summers a
nd Rammage, also alluded to 
the fact that employees who become covered by the contract 
are told they need to see the Union. However, like Summers, 
Roberts did not unequivocally de
ny Rammage™ testimony that 
Summers told Rammage he needed to join the Union. 
Summers testified that various employees covered by the in-
stant contract, who were initially in the bargaining unit, then 
became supervisors or managers for a period of time, and then 
returned to the bargaining unit, 
were not given seniority credit 
under the union contract for their tenure outside the bargaining 
unit and were required to be treated for seniority purposes as 
new unit employees as of the date they returned to the unit. 
This record evidence is unrebutted. 
Rammage has not joined the Uni
on, nor has he been sent by 
the Employer to the union office upon becoming covered by the 
collective-bargaining contract, nor has he been approached by 
any union representative regarding the matter. 
B.  Analysis and Conclusions 
The Union and Employer rely on 
Riser Foods, Inc., 309 
NLRB 635 (1992). The Board states in 
Riser that ﬁa union may 
lawfully insist on the endtaili
ng of new bargaining unit em-
ployees™ seniority when it is 
based on unit rather than union 
considerations.ﬂ (F
ootnote omitted.) In 
Riser
 the Board held, in 
a unit merger situation, that the union, having a duty of fair 
representation toward bargaining
 unit employees, did not vio-
late the Act by dovetailing the seniority of employees it had 
represented in different units pr
ior to the merger; and converse-
ly, it had no such duty toward employees it had not formerly 
represented who became unit members as a result of the merger 
and were endtailed. Further, th
e Board stated it did not matter 
when the union, by virtue of the merger, also acquired a duty of 
fair representation toward the formerly nonunit employees, 
because its treatment of these employees, i.e., relegating them 
as new unit employees to the bottom of the unit seniority list, 
ﬁwas not unfair or discrimina
tory and thus not unlawful.ﬂ
8 The General Counsel in 
Riser argued that since the underly-
                                                           
7 Art. 3(A) of the contract provi
des: ﬁEach newly hired employee 
will be sent to the Union Office befo
re starting work, 
for an identifica-
tion card which will be issued by 
the Union without obligation on the 
part of said applicant.ﬂ 
8 Citing Riser with approva
l, the Ninth Circuit in 
McNamara-Blad v. 
Flight Attendants
, 275 F.3d 1165 (9th Cir. 2002), a case under the 
Railway Labor Act, states, at p. 1173: 
Forc[ing] unions to protect the interests of any person who
 might be-
come a bargaining unit member to 
the detriment of current bargaining 
unit members . . . would contravene the union™s statutory duty to pro-
tect the interests of its own bargaining unit members.
             INTERSTATE BAKERIES CORP
.                   25 
ing collective-bargaining agre
ements contained no language 
regarding placement of unit em
ployees in unit merger situa-
tions, the union ﬁwas therefore obligated to treat all these em-
ployees [i.e., the formerly repr
esented and unrepresented em-
ployees] the sameﬂ as ha
ving equal status as of the date of the 
merger. The Board found this argument to be without merit. 
The General Counsel in the instant matter makes a seemingly 
identical argument, maintaining that in the absence of specific 
contract provisions regarding placement of unit employees in 
merger situations, a ﬁnew unitﬂ was formed as a result of the 
merger and all such new unit employees should have been 
treated the same. Relying on the Board™s language in 
Riser, I similarly find this argumen
t to be without merit. 
The Charging Party asserts that by dovetailing the units the 
Union ﬁabandoned the concept of protecting the integrityﬂ of 
each of the distinct units it represented, and therefore ﬁcannot 
argue that the endtailing of 
Kirk Rammage was done for pur-
poses of protecting the integrit
y of bargaining unit seniority.ﬂ 
While not entirely clear, it appears the Charging Party is argu-
ing that the Union, by agreeing to dovetail the units, has com-
promised and in effect abandoned
 its duty of fair representation 
to the employees in each separate unit, and therefore its insist-
ence upon preferential treatmen
t for these employees upon the 
merger of the units, to the detriment of Rammage, was no long-
er required of it as a ﬁduty,ﬂ rather, its decision to endtail 
Rammage should be viewed as 
a discriminatory act favoring 
union over nonunion employees. In effect, the Charging Party™s 
argument seems to be another ve
rsion of the General Counsel™s 
aforementioned argument that the merger created a new unit 
with all of the unit employees beginning on an equal footing. 
Again, as noted above, the Board in 
Riser has found this argu-
ment to be without merit. Furt
her, contrary to the Charging 
Party™s apparent contention that dovetailing connotes an aban-
donment of a union™s duty to fairly represent unit employees, 
the Board in 
Riser
 states, at
 page 636:  Local 507 clearly fulfilled its duty of fair representation to-
ward both the Fisher and Seaway warehousemen by dovetail-
ing their seniority when they were merged into the single Ris-
er warehousemen unit, insuring that these employees retained 
their relative seniority. [Emphasis supplied.] 
 The General Counsel, in distinguishing 
Riser, maintains that 
the Board™s analysis in 
Riser is premised on complaint allega-
tions alleging that the union bre
ached its duty of fair represen-
tation, but the complaint in the instant case advances a different 
theory, namely, discriminatory
 conduct against Rammage be-
cause of his nonunion status. Howeve
r, it is clear that this is a 
distinction without a legal diff
erence as the underlying legal 
principles in each situation are 
identical, namely, what is the 
union™s motivation for giving seniority preference to particular 
groups of employee over another employee or group of em-
ployees. The General Counsel
 would also distinguish 
Riser from the instant case on the basis that the underlying union 
contracts in 
Riser
 contained successorship 
clauses that required 
the successor employer, Riser, to honor the contracts™ unit sen-
iority provisions, while in the instant case there are no such 
successorship clauses. The simple answer is that the Employer 
in the instant case is not a successor but has remained the same 
employing entity both before 
and after the unit merger. 
The General Counsel and Charging Party rely principally on 
Whiting Milk Corp.,
 145 NLRB 1035 (1964), enf. denied 342 
F.2d 8 (1st Cir. 1965). In 
Whiting Milk
 the Board seemingly 
held that it was unlawful in a unit-merger situation to endtail 
employees who were not formerly represented by any union, 
while dovetailing employees repres
ented in different units by 
the same local union, a factual situation analogous if not identi-
cal to the instant facts. In a later case, however, the Board 
seems to obliquely overrule this holding by relying on the anal-
ysis in yet another case as the correct holding in 
Whiting Milk
. Thus, in Stage Employees
 IATSE Local 659 (MPO-TV), 197 
NLRB 1187, 1189 (1972), enfd. 477 F.2d 450 (D.C. Cir. 1973), 
the Board states, at fn. 8, ﬁAlthough enforcement was denied in 
Whiting,
 we believe the rationale in 
Hilton D. Wall
9 to be cor-
rect, and we respectfully disagree
 with the court™s rationale in 
Whiting.ﬂ Therefore, the Board seems to be stating that its orig-
inal rationale in 
Whiting Milk should be understood as modified 
or explained in 
Hilton D. Wall
. In Hilton D. Wall
, another case upon which the General 
Counsel and Charging Party rely, the trial examiner, discussing 
Whiting Milk
, relied on the unlawfulness of the explicit contract 
provision in 
Whiting Milk
 that permitted dovetailing in merger 
situations with ﬁanother Union company,ﬂ i.e., a company 
whose employees are represented by any union, not necessarily 
the same union that had initially represented both groups of 
employees in separate units. Acco
rdingly, if one such group of 
employees came from a nonunion rather than a union company, 
those employees would be discri
minatorily relegated to the 
bottom of the seniority list. It follows that 
Whiting Milk was 
deemed by the Board in 
IATSE Local 659
 to be applicable to 
unit merger situations in which a union gave preferential treat-
ment to employees of any union 
company regardless of whether 
the union owed those employees a duty of fair representation. 
The Board™s holding in 
Hilton D. Wall
 is consistent with this 
analysis: Although there was no 
similar explicit
 contract lan-
guage, the Board, affirming the an
alysis and conclusions of the 
trial examiner, found that employee Wall had been placed at the 
bottom of a merged seniority list because he had not formerly 
been a union employee, and not, as in the instant case, because 
he had not formerly been in a unit represented by the union.
10 The General Counsel and Charging Party also rely on 
Wood-lawn Farm Dairy Co., 162 NLRB 48, 49 fn. 2 (1966). This case 
is also inapposite. In 
Woodlawn Farm
 the Board found it was 
unlawful in a unit merger situation to discriminate against em-
ployees who had not formerly 
been ﬁunion members,ﬂ namely, 
members of Local 869. In contrast, the Union herein insists that 
it subordinated Rammage™s unit seniority not because 
Rammage was not formerly a union member, but because he 
                                                           
9 Teamsters Local 480 (Hilton D. Wall)
, 167 NLRB 920 (1967), 
enfd. 409. F.2d 610 (6th Cir. 1969), also sub. nom. 
Potter Freight 
Lines. 10 The Board in 
Riser
 does not distinguish or even mention 
Whiting 
Milk, even though the administrative law judge in 
Riser extensively 
discusses that case, beginning supra 
at p. 660. Accordingly, it appears 
to the extent the Board™s holding in 
Whiting Milk
 is inconsistent with 
Riser, the Board prefers its more cu
rrent Riser analysis
 in such situa-
tions. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 26was not formerly a unit member represented by the Union. 
The General Counsel and Charging Party maintain that Divi-
sion Manager Roberts™ mid-De
cember 2005 note and concomi-
tant statement to Rammage, an
d Sales Summers™ subsequent mid-January 2006 statements
 to RammageŠnamely; that 
Rammage had not been a member 
of the Union, that his sen-
iority was subordinated because 
he had no union seniority, and 
by repeatedly advising Rammage that he would have to join the 
UnionŠreveal the Union™s and Employer™s true motivation in 
relegating Rammage to the bottom of the merged seniority 
list.11 I disagree. There are no similar statements made by rep-
resentatives of the Union to either the Employer™s representa-
tives or supervisors or to Rammage. Indeed, no representative 
of the Union has ever spoken to Rammage. Further, 
Rammage™s status was agreed 
upon in November 2005, during 
a meeting between representatives
 of the Union and Employer, 
and neither Roberts nor Summers 
were in attendance. At that 
meeting Union President Campbell insisted that Rammage be 
placed at the bottom of the se
niority list because the Union had 
a duty of fair representation toward its current unit members 
who had accrued unit seniority as required by the two collec-
tive-bargaining agreements. There is no record evidence that 
the Union has either said anything or done anything that could 
be deemed to be inconsistent 
with Campbell™s e
xpress rationale for the Union™s treatment of Ra
mmage as a new unit employee. 
Additionally, it is significant that the Union has always been 
highly protective of continuous un
it seniority and has required 
unit members, who had left the unit to take supervisory posi-
tions, to return to the unit at the bottom of the seniority list 
because they had forfeited their prior unit seniority. 
On the basis of the foregoing I find the Union has not violat-
ed Section 8(b)(1)(A) and (2) of the Act by insisting on 
Rammage™s placement at the bottom of the merged seniority 
list, and, accordingly, I furthe
r find the Employer has not vio-
lated Section 8(a)(3) and (1) of the Act by agreeing to 
Rammage™s placement at the bottom of the merged seniority 

list. 
Riser Foods, Inc.
, 309 NLRB 635 (1992). 
The complaint alleges as an independent violation the state-
ments to Rammage by Supervis
or Roberts and Sales Manager 
Summers that joining the Union was a requirement for contin-
                                                           
11 The Employer maintains that Rammage was simply confused and 
admittedly did not comprehend what he
 was being told by Roberts and 
Summers, and therefore misunderstood Summers™s remarks that he 
ﬁseeﬂ or ﬁtalkﬂ to the Union as a directive that he would have to ﬁjoinﬂ 

the Union. However, Rammage™s insi
stence that he was told he would 
have to join the union was persuasi
ve, and, as noted, both Roberts and 
Summers did not categorically deny
 Rammage™s testimony in this 
regard. Accordingly, I credit the testimony of Rammage. 
ued employment. The applicable collective-bargaining agree-
ment contains a provi
sion, article 1, ﬁU
nion Shopﬂ requiring 
only that ﬁpresent employees who are members of the Local 
Union . . . shall remain memb
ers of the Local Union in good 
standing as a condition of employment.ﬂ
12 Accordingly, 
Rammage, as a new unit employee,
 was not required to become 
a member of the Union. I therefore find, as alleged in the com-
plaint, the Employer has violated
 Section 8(a)(1) of the Act by 
advising Rammage that he would 
have to join the Union as a 
condition of employment. See 
Yellow Freight System of Indi-
ana, 327 NLRB 996, 997 fn. 6 (1999); 
Rochester Mfg. Co., 
323 
NLRB 260, 262 fn. 8 (1997). 
On the basis of the foregoing, I find that the Employer has 
violated Section 8(a)(1) of the 
Act by advising Rammage that 
joining the Union was a requirement for continued employ-
ment. 
CONCLUSIONS OF 
LAW AND 
RECOMMENDATIONS
 1.  The Respondent Employer 
is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
2.  The Respondent Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
3.  The Respondent Union has not violated the Act as al-
leged. 
4.  The Respondent Employer 
has violated the Act only to 
the extent found herein. 
THE REMEDY Having found the Respondent Employer has violated and is 
violating Section 8(a)(1) of the Act, I recommend that it be 
required to cease and desist therefrom and from in any other 
like or related manner interfering with, restraining, or coercing 
its employees in the exercise of
 their rights under Section 7 of 
the Act. I shall also recommend the posting of an appropriate 
notice, attached hereto as 
ﬁAppendix [omitted from publica-
tion].ﬂ 
[Recommended Order omitted from publication.] 
                                                           
12 In September 2001, Oklahoma am
ended its constitution to include 
a right-to-work provision, Okla. Cons
t. Art XXXIII, sec. 1,A, prohibit-
ing any person ﬁas a condition of em
ployment or continuation of em-
ploymentﬂ to [p]ay any dues, fees a
ssessments, or other charges of any 
kind or amounts to a labor organizati
on.ﬂ However, the parties herein 
take the position that the applicable clause in the 2001Œ2006 Won-
der/Hostess collective-bargaining agreement, effective by its terms 
prior to the constitutional amendment,
 remained in effect during the 
term of that contract. 
 